Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
The Applicants Amendment to the Claims filed on 10/28/2020 is entered.
Claims 47-71 are pending and examined.
The Applicants’ Amendment to the Claims filed on 10/28/2020 is entered.
This US15/564,413 filed on 10/04/2017 is a 371 of PCT/US2016/028496 filed on 04/20/2016 which is a CIP of PCT/US2016/012496 filed on 01/07/2016 which claims prior benefit of US Provisional 62/150,236 filed on 04/20/2015.
Information Disclosure Statement
	The IDS statements filed on 05/18/2021, 04/29/2021, 04/12/2021, 03/02/2021, 11/23/2020, 11/05/2020, 10/28/2020, 10/07/2020 and on 05/20/2021 have been considered by the examiner. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The presently claimed invention is free of the prior art.  The current amendments combined with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 47-71 are allowed.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636